 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 HERLETT L. SALMONS, III,                                    Case No.: 2:19-cv-00625-APG-BNW

 4           Plaintiff                                         Order for Stipulation of Dismissal or
                                                                          Status Report
 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC and SUN LOANS,
 7
         Defendants
 8

 9          On April 23, 2019, plaintiff Herlett Salmons and defendant Equifax Information Services,

10 LLC advised the court that they had settled their dispute. ECF No. 5. They requested 60 days to

11 finalize the settlement. Id. More than 60 days have passed and the parties have not filed a

12 stipulation to dismiss.

13          IT IS THEREFORE ORDERED that on or before August 9, 2019, the parties shall file

14 either a stipulation to dismiss or a joint status report.

15          DATED this 1st day of August, 2019.

16

17
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
